Citation Nr: 0805137	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-35 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The objective and competent medical evidence demonstrates 
that the veteran was not shown to have a right knee disorder 
during service nor was arthritis shown within one year 
following service and there has been no competent medical 
evidence submitted relating any current right knee disorder 
to his period of service.  

2.  The inservice injury sustained by the veteran to his 
right foot was acute and transitory in nature and any current 
right foot disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right foot disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board notes that the May 2004 VCAA letter informed the 
appellant of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  As the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  The Board observes that 
at the time of a July 2006 VA examination, the veteran was 
noted to have been in receipt of social security disability 
benefits since 2004, and that he had been put out of work 
because of his right knee.  However, neither the veteran nor 
his representative has indicated that those records provide 
evidence regarding the critical elements discussed below that 
are missing in the veteran's claim, namely, evidence 
indicating that a right knee or right foot disorder was 
present during the veteran's military service or that the 
currently diagnosed right knee or right foot disorder is 
related to service.  Furthermore, the Board finds that the 
SSA records would not have anything to do with medical 
questions such as the etiology of the right knee disorder or 
that could contradict recent medical records finding an 
absence of a current right foot disability.  The veteran has 
not suggested that SSA records are pertinent to his claims.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) (VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal).  The veteran was also afforded a VA 
examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.



								[Continued on next 
page]
Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A review of the veteran's service medical records reveals 
that in March 1974 he was struck by a motorcycle and 
sustained multiple abrasions to his back and left forearm.  
The veteran also sustained a traumatic injury to his right 
foot.  Foot x-rays resulted in a finding of a minuscule 
fracture of the fifth metatarsal.  The veteran was  given a 
short leg walking cast to wear for two weeks and was ordered 
to quarters for 12 hours and to elevate his foot.  He was 
also given a light duty excuse involving no prolonged 
standing, walking, or lifting for two weeks.  There were no 
further findings relating to any foot disorder throughout the 
remainder of the veteran's period of service.  There were no 
findings made in relation to the veteran's right knee 
throughout his period of service.  

At the time of the veteran's April 1977 service separation 
examination, normal findings were reported for the feet and 
lower extremities.  The veteran's knees were noted to have no 
swelling, good strength, and full motion.  In the "notes" 
section of the report, the veteran indicated that he had had 
swollen knees for the past seven months but that he had not 
been seen by a doctor.  

On his April 1977 service separation report of medical 
history, the veteran checked the "yes" boxes when asked if 
he had or had ever had swollen or painful joints and broken 
bones.  He checked the "no" box when asked if he had or had 
ever had a trick or locked knee.  In the notes section of the 
report it was again indicated that the veteran had had 
swollen knees for the past seven month but had not been seen 
by a doctor.  

There were no findings of a right knee or right foot disorder 
in the year immediately following service.  

In June 1979, the veteran was seen with complaints of right 
knee pain.  It was indicated that his knee had been bothering 
him for several days.  The knee was warm to the touch and had 
mild swelling.  In May 1981, the veteran was again seen with 
swelling of his right knee.  A diagnosis of inflammatory 
process plus localized infection was rendered.  Prepatellar 
bursitis was also noted in the assessment section.  

In a June 1981 letter, the veteran's private physician, A. 
Van Zee, M.D., indicated that when the veteran was seen on 
May 19, 1981, he had had pain and swelling in his right knee 
for 24 hours.  The veteran had sustained a trauma to his 
right knee while at work.  The right pre-patellar bursa was 
swollen red and was warm with a more localized area.  The 
knee was drained at that time.  He was seen several times 
subsequent to the drainage and showed slight improvement.  
There was still some mild warmth in the bursa area.  

In a June 1981 letter, S. Kotay, M.D., stated that he agreed 
with Dr. Van Zee's assessment.  He noted that after one 
incident of infected prepatellar bursitis, the bursa area 
might become continuously painful.

In an August 1988 letter, S. Irvin, M.D., indicated that the 
veteran was a coal miner who had had recurrent problems with 
his knees in the mines.  He had had an episode of bursitis in 
1981 and was treated with rest.  He had been seen several 
times since July 1988 with swelling in the right knee.  He 
noted that it was his belief that the veteran had recurrent 
pre-patellar bursitis.  

In May 2000, the veteran was again seen with complaints and 
diagnoses of prepatellar bursitis.  A May 2000 MRI of the 
right knee revealed bilateral posterior horn mild 
degenerative changes.  

In his October 2005 substantive appeal, the veteran indicated 
that his right foot had bothered him since he had broken it.  
He stated that he had pain at the top of his foot, in his 
ankle, and in his heel.  He further indicated that it was his 
belief that the injury that broke his right foot may have 
started his right knee problems.  He also noted that working 
under a jet with his knees on concrete also hurt his knee.  
The veteran indicated that he started having problems with 
his knee while working in Thailand in 1974. 

In July 2006, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that while 
stationed in Thailand, he was struck by a motorcycle while 
riding a bicycle.  He was taken to the base clinic and x-rays 
were done, with the foot being placed in a cast.  It remained 
casted for about eight weeks.  The veteran reported that he 
was told that he had a "crack" in his foot but did not know 
where it was.  The injury healed and he was returned to 
regular duty.  The veteran stated that it had become 
progressively worse.  He had not had any further evaluation 
for his foot since separating from service.  

The examiner noted that the veteran had had injuries in the 
coal mine.  With regard to his foot, the veteran reported 
that he had flare-ups which occurred weekly or more often.  
Aggravating factors included walking, standing, and weather 
changes.  Alleviating factors included medication and 
removing his shoe and resting.  With a flare-up, the veteran 
limped and had increased pain but did not lose motion.  He 
was able to stand for 10-15 minutes but could not walk more 
than a few yards.  He did not use any devices or aids.  

Physical examination of the foot revealed no abnormal motion, 
crepitus, effusion, or fatigability.  There was also no 
instability, mass, muscle atrophy, redness, or spasm.  There 
was tenderness of the 3rd, 4th, and 5th metatarsals, the right 
heel and arch, and the dorsum of the right foot.  There was 
no heat, weakness, incoordination, or skin abnormalities.  
The veteran had a normal gait with no evidence of abnormal 
weight bearing and normal circulation.  There was no 
deformity or structural abnormality of the foot.  There was 
also no evidence of malunion/nonunion of the 
tarsal/metatarsal joints.  Range of motion for the ankle 
joint was normal.  As to the right knee, the veteran had 
flexion from 0 to 130 degrees.  

X-rays of the feet revealed bilateral minimal hallux valgus 
and bilateral exostosis of the distal phalanx of the great 
toe and probable hammertoes (3rd, 4th, and 5th of the right 
foot).  There were also tiny retrocalcaneal and plantar spurs 
of the right foot.  There was no fracture or dislocation.  X-
rays of the right ankle revealed minimal early osteoarthritis 
and calcaneal spurs.  

The examiner noted that the veteran had been a coal miner for 
26-27 years and had worked underground.  He had been on 
social security disability since 2004.  The examiner noted 
that x-rays had not revealed evidence of degenerative joint 
disease of the 5th metatarsal on x-ray.  He stated that 
diagnoses not related to service included tiny retrocalcaneal 
and plantar spurs of the right foot; minimal hallux valgus, 
right great toe; and minimal early osteoarthritis of the 
right ankle.  

The examiner indicated that he had been asked to render an 
opinion as to whether the veteran's current right foot (5th 
toe) condition was related to the injury sustained in 
service.  He stated that it was less likely than not (less 
than 50/50 probability) that the current right foot condition 
was caused by or a result of injury sustained in the 
military.  He noted that current x-ray evidence did not show 
any pathology of the right 5th toe.  He further observed that 
there was no documentation of treatment after separating from 
the military.  

The examiner observed that while the veteran was evaluated in 
March 1974 with an impression of a "minuscule fracture, 5th 
metatarsal", x-rays of the right foot dated in March and 
April 1974 were negative for fracture.

As to the right knee, the veteran reported the motorcycle 
incident where he was struck while riding his bicycle.  He 
indicated that he did not have any swelling in his right knee 
at the time of the accident but that it occurred several days 
later.  He noted that the knee was bruised but that he did 
not seek medical attention for it.  The veteran stated that 
he was put off work as a coal miner due to problems with his 
right knee.  Over the years, the veteran had gone to doctors 
for his right knee.  Fluid was removed from the knee in the 
late 1970's.  The veteran reported having daily pain in his 
knee that was aggravated by walking and stair climbing.  He 
described it as an aching with sharpness at times.  X-ray of 
the right knee revealed minimal very early osteoarthritis.  
The examiner rendered a diagnosis of minimal very early 
arthritis of the right knee as evidenced by tiny spur of the 
tibial articular margin and tiny spur of the superior margin 
of the patellar aspect.  

The examiner stated that is was less likely as not (less than 
50/50 probability) that that the veteran's degenerative joint 
disease was caused by or as a result of his injury in 1974.  
He noted that that the veteran did not report a knee injury 
at the time of the accident nor did he seek treatment prior 
to separating from the military.  He indicated that the 
veteran worked in underground mines for greater than 30 years 
requiring repetitive crawling and noted that the veteran had 
only early degenerative joint disease of both knees.  The 
examiner observed that the pertinent evidence included 
treatment for an acute problem in October 1980 requiring 
antibiotics; an inflammatory process and localized infection 
in May 1981; repetitive crawling in the coal mines; and the 
note from Dr. Zee stating the veteran had trauma to the pre-
patellar area with swelling and warmth, with a diagnosis of 
prepatellar bursitis.  He further observed that the veteran 
had been diagnosed with miner's knee in September 1988.  He 
also observed that in a March 2000 hospital report, the 
veteran was noted to have injured his knee while crawling in 
a coal mine and that he worked as a bolter crawling on his 
knees for most of the shift.  The examiner further indicated 
that there was no documentation of an injury at the time of 
the motorcycle/bicycle accident or prior to separating from 
the military.  

With regard to the veteran's right knee, the Board concludes 
that the veteran has satisfied the "current disability" prong 
of his service connection claim as he has been found to have 
degenerative joint disease of the right knee.  However, as 
explained below, the preponderance of the competent evidence 
is against a nexus between his current right knee disorder 
and any incident of service.

The veteran's service medical records reveal no objective 
medical findings of a right knee disorder.  While the veteran 
reported having had swelling in his knees for the past seven 
months on his April 1977 service separation report of medical 
history and at his service separation examination, there were 
no objective medical findings of a right knee disability at 
the time of the service separation examination.  The 
veteran's knees were shown to have no swelling with good 
strength and full motion at his separation examination.  
Moreover, the objective medical evidence of record reveals 
that the veteran was first seen with complaints of right knee 
pain following service in June 1979, when it was noted that 
his pain had been bothering him for several days.  The 
silence of the medical records as to any right knee injury, 
combined with normal findings for the right knee at the time 
of the April 1977 service separation examination, and the 
June 1979 treatment record indicating that the veteran had 
right knee pain of only days duration, weighs against a 
determination that any right knee disorder was incurred in 
service.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his right knee disorder.  While the 
veteran is certainly competent to describe symptoms, to 
include right knee pain, (see, e.g., Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994)) without any indication in the record 
that he has relevant medical training, he is not competent to 
provide an opinion on whether an etiological relationship 
exists between his right knee disorder and any event during 
service versus some post-service etiology.  As a result, his 
own assertions are not probative to the critical issue in 
this case of whether his current right knee disorder is 
linked to any event of service.  Moreover, the July 2006 VA 
examiner, following a comprehensive examination of the 
veteran and a thorough review of the claims folder, indicated 
that it was not likely that the veteran's right knee disorder 
was related to his period of service.  

The Board finds that the combination of the absence of an 
objective finding of a right knee disorder during service, 
the normal findings for the right knee at the time of his 
April 1977 service separation examination, the finding of a 
right knee disorder in June 1979 of only a few days duration, 
and the VA opinion that the veteran's current right knee 
degenerative joint disease was not due to his military 
service demonstrates that the preponderance of the evidence 
is against the claim. 

With regard to the veteran's right foot, the Board notes that 
the veteran sustained an injury to his right foot when he was 
involved in the motorcycle accident.  However, this injury 
was acute and transitory as evidenced by a lack of 
demonstration of an actual fracture on inservice x-rays and 
no further complaints or findings of a right foot disorder 
during service.  Moreover, at the time of the April 1977 
service separation examination, normal findings were reported 
for the feet and the lower extremities.  The veteran also did 
not report having right foot trouble at the time of his 
service separation examniantion or on his service separation 
report of medical history.  There is also absence of right 
foot complaints in the years immediately following service.  
Moreover, the veteran has reported not having received 
treatment for any right foot disorder subsequent to service.  

While the veteran has expressed his belief that his current 
right foot disorder is related to his period of service, he 
is not competent to provide an opinion on whether an 
etiological relationship exists between his right foot 
disorder and any event during service versus some post-
service etiology.  As a result, his own assertions are not 
probative to the critical issue in this case of whether his 
current right foot disorder is linked to any event of 
service.  Moreover, the July 2006 VA examiner, following a 
comprehensive examination of the veteran and a thorough 
review of the claims folder, indicated that it was not likely 
that the veteran's right foot disorder was related to his 
period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


ORDER


Service connection for a right knee disorder is denied.  

Service connection for a right foot disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


